DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. Patent Publication No. 2013/0088416 (hereinafter Smith) in view of Miyake U.S. Patent Publication No. 2013/0063413 (hereinafter Miyake)
a pixel circuit, comprising: a plurality of pixel drivers (Figure 1, 258, 222 and 220. Figures 5a-b plurality of pixels), each pixel driver configured to receive a data signal and drive one of a plurality of light emitting elements arranged in a same row based on the data signal (Figures 2-3, transistors 258, 222, capacitor 220 and light emitting element 252); and a plurality of bridge transistors, each bridge transistor comprising a gate terminal receiving a first bias signal (Figure 3, 302 and Vbias), a source terminal coupled to the pixel driver, a drain terminal coupled to a terminal of the light emitting element (Figure 3, transistor 302), and a body terminal of the bridge transistor coupled to a terminal of the pixel driver that receives the data signal (Figure 3 and [0046], refers to source and bulk connections where 302 is directly coupled to 258), wherein the first bias signal controls a voltage at the source terminal (Figure 3, Vbias 304). In addition, Smith teaches in [0046], the p-well potential can then be lowered so that the Vdb=0 (zero drain-bulk potential) when applying a negative voltage, for example minus 2.2 (or more) volts, to the drain.
Smith does not appear to specifically disclose a plurality of gate terminals of the plurality of bridge transistors that coupled to the plurality of light emitting elements arranged in the same row receive a same first bias signal. 
However, in a related field of endeavor, Miyake teaches a light-emitting device (abstract) and further teaches a plurality of gate terminals of the plurality of bridge transistors that coupled to the plurality of light emitting elements arranged in the same row receive a same first bias signal (Figure 3, GL1 for row by row. Figure 4, [0078] and [0083], at t4, transistor 35 (bridge transistor) receive GLb, same bias signal for the same row since the operation is performed row by row). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide bias row by row as taught by Miyake sot that image signals are written to all the pixels in the pixel portion row by row, so that images are displayed accordingly as mentioned by Miyake in [0088].

Consider claim 2, Smith and Miyake teach all the limitations of claim 1. In addition, Smith teaches wherein the pixel driver comprises: a driving transistor comprising a source terminal or a drain terminal coupled to the source terminal of the bridge transistor (Figure 3, 258 and 302), and a gate terminal (Figure 3, g); a capacitor comprising a terminal coupled to the gate terminal of the driving transistor (Figure 3, Cst); and a switch configured to, in response to a scan signal, charge the capacitor to a voltage based on the data signal, so that the gate terminal of the driving transistor is biased based on the voltage charged to the capacitor (Figure 2a, switch 222, capacitor 220 and gate 259).
Smith does not appear to specifically disclose a body terminal of the driving transistor receiving a second bias signal, wherein a plurality of body terminals of the driving transistor of the plurality of pixel drivers that coupled to the plurality of 
However, Miyake teaches a body terminal of the driving transistor receiving a second bias signal (Figure 2b, BG), wherein a plurality of body terminals of the driving transistor of the plurality of pixel drivers that coupled to the plurality of light emitting elements arranged in the same row receive a same second bias signal ([0056], one potential for correcting the threshold voltage may be applied to the back gate electrodes of the transistors 15 in pixels of the same row.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to bias a body terminal for a same row as taught by Miyake with the benefit that even when the transistors 15 are normally on in all the pixels 10 in the pixel portion 40 or the pixel portion 40 includes the pixel 10 having the normally-on transistor 15 and the pixel 10 having the normally-off transistor 15, the threshold voltage can be acquired as suggested by Miyake in [0056] and figures 2-3.

Consider claim 3, Smith and Miyake teach all the limitations of claim 1. In addition, Smith teaches the first bias signal controls the voltage at the source terminal to be a midpoint voltage when the light emitting element is turned off ([0037-0040], Vbias=.5; voltage of source terminal (drain terminal of driver) in table 2 is considered a midpoint voltage (Vd=1.3 when Vdd is 3.3) when OLED is fully OFF).

Consider claim 4, Smith and Miyake teach all the limitations of claim 1. In addition, Smith teaches in response to the bridge transistor being a p-type transistor, the terminal of the light emitting element is an anode ([0008], p-type and anode in figure 3); and in response to the bridge transistor being an n-type transistor, the terminal of the light emitting element is a cathode ([0008], n-type and further refers to cascode and thus connected to a cathode and an anode of OLED).

Consider claim 6, Smith and Miyake teach all the limitations of claim 2.
Smith and Miyake do not appear to specifically disclose a voltage of the first bias signal is the same as a voltage of the second bias signal.
However, It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977). In addition, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide particular bias voltage in order to meet design choices. 

Consider claim 7, Smith and Miyake teach all the limitations of claim 1. In addition, Smith teaches the light emitting element is an organic light emitting diode (OLED) or a micro-LED (Figure 3, OLED).

wherein the bridge transistor functions as a voltage booster that increases overall withstand voltage of the pixel driver ([0035], cascade transistor 302 is used to protect transistor 258 from the larger voltage range and thus increases overall withstand voltage of the driver).

Consider claim 26, Smith and Miyake teach all the limitations of claim 1. In addition, Smith teaches wherein the body terminal of the bridge transistor directly coupled to the terminal of the pixel driver that receives the data signal ([0046], arranging for the source and bulk connections of cascode transistor 302 to be at a common potential, where 302 is directly coupled to 258) is configured to prevent a drain-body voltage from exceeding a withstand voltage ([0046], drain-bulk, no forward conduction).

Claims 8-12, 13, 15, 17-19, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Miyake and further in view of Jo U.S. Patent Publication No. 2004/0179005 (hereinafter Jo). 
Consider claim 8, Smith teaches a circuit for driving a plurality of light emitting elements (Figure 5a pixels 402, OLED 252), comprising: a plurality of pixel circuits (Figure 5a, 402), each of the plurality of pixel circuits configured to drive one of a plurality of light emitting elements arranged in a same row and comprising (Figure 5a): a pixel driver configured to receive a data signal and drive the corresponding light emitting element based on the data signal (Figure 3, 258); and a bridge transistor comprising a gate terminal receiving a first bias signal, a source terminal coupled to the pixel driver, a drain terminal coupled to a terminal of the light emitting element (Figure 3, 302), and a body terminal of the bridge transistor directly coupled to a terminal of the pixel driver that receives the data signal (Figure 3 and [0046], refers to source and bulk connections where 302 is directly coupled to 258), wherein the first bias signal controls a voltage at the source terminal (Figure 3, Vbias).
Smith does not appear to specifically disclose a plurality of gate terminals of the plurality of bridge transistors of the plurality of pixel circuit that coupled to the plurality of light emitting elements arranged in the same row receive a same first bias signal. 
However, in a related field of endeavor, Miyake teaches a light-emitting device (abstract) and further teaches a plurality of gate terminals of the plurality of bridge transistors of the plurality of pixel circuit that coupled to the plurality of light emitting elements arranged in the same row receive a same first bias signal (Figure 3, GL1 for the first row. Figure 5 and [0088], operation is performed on the pixels 10 row by row. Figure 4, [0078] and [0083], at t4, transistor 35 (bridge transistor) receive GLb, same bias signal for the same row since the operation is performed row by row). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide bias row by row as taught by Miyake sot that image signals are written to all the pixels in the pixel portion row by row, so that images are displayed accordingly as mentioned by Miyake in [0088].
Smith does not appear to specifically disclose a discharge controller coupled to the pixel drivers of each of the plurality of pixel circuits and configured to, in response to a global discharge signal, simultaneously control discharge of the plurality of light emitting elements in the same row.
However, in a related field of endeavor, Jo teaches an electro-optical device (abstract) and further teaches a discharge controller (Figure 8, elements 5-6) coupled to the pixel drivers of each of the plurality of pixel circuits and configured to (Figures 2 and 8, pixel 2 comprises driver T4), in response to a global discharge signal, simultaneously control discharge of the plurality of light emitting elements in the same row (Figure 8, when connected to Voff).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide charge/discharge controller as taught by Jo with the benefit that the luminescence of the organic EL element OLED that constitutes the pixel 2 illustrated in FIG. 2 is controlled by the output potential Vout output from the power supply line control circuit 6. When the control signal Sc is at the L level, the output potential Vout output from the power supply line control circuit 6 becomes the power supply electric potential Vdd, that is higher than the electric potential Vss. Accordingly, since a forward bias is applied to the organic EL element OLED, the organic EL element OLED is allowed to emit light. When the control signal Sc is at the H level, the output potential Vout becomes the off electric potential Voff no more than the electric potential Vss. Accordingly, since a reverse bias is applied to the organic EL element OLED, the luminescence of the organic EL element OLED is controlled by the rectifying action of the organic EL element OLED as suggested by Jo in [0056].

Consider claim 9, Smith, Miyake and Jo teach all the limitations of claim 8. 
Smith, Miyake do not appear to specifically disclose light emission controller coupled to a power source and a plurality of pixel drivers of each of the plurality of pixel circuits and configured to, in response to a global light emission signal, simultaneously control light emission of the plurality of light emitting elements in the same row.
However, in a related field of endeavor, Jo teaches an electro-optical device (abstract) and further teaches light emission controller coupled to a power source (Figure 8, elements 5-6) and a plurality of pixel drivers of each of the plurality of pixel circuits and configured to (Figures 2 and 8, pixel 2 comprises driver T4), in response to a global light emission signal, simultaneously control light emission of the plurality of light emitting elements in the same row (Figure 8, when connected to Vdd).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a light emission controller as taught by Jo with the benefit that the luminescence of the organic EL element OLED that constitutes the pixel 2 illustrated in FIG. 2 is controlled by the output potential Vout output from the power supply line control circuit 6. When the control signal Sc is at the L level, the output potential Vout output from the power supply line control circuit 6 becomes the power supply electric potential Vdd, that is higher than the electric potential Vss. Accordingly, since a forward bias is applied to the organic EL element OLED, the organic EL element OLED is allowed to emit light. When the control signal Sc is at the H level, the output potential Vout becomes the off electric potential Voff no more than the electric potential Vss. Accordingly, since a reverse bias is applied to the organic EL element OLED, the luminescence of the organic EL element OLED is controlled by the rectifying action of the organic EL element OLED as suggested by Jo in [0056].

Consider claim 10, it includes the limitations of claim 2 and thus rejected by the same reasoning.

Consider claim 11, Smith, Miyake and Jo teach all the limitations of claim 10. In addition, Smith teaches wherein the switch of each of the plurality of pixel drivers receive the scan signal (Figure 2a, 222 and 224).

Consider claim 12, Smith, Miyake and Jo teach all the limitations of claim 8. In addition, Jo teaches the discharge controller is configured to simultaneously control discharge of the plurality of light emitting elements to a voltage of the bias signal (Figure 8, Voff). In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 13, it includes the limitations of claim 4 and thus rejected by the same reasoning.

Consider claim 15, Smith teaches a circuit for driving a plurality of light emitting elements (Figure 5a pixels 402, OLED 252), comprising: a plurality of pixel circuits (Figure 5a, 402), each of the plurality of pixel circuits configured to drive one of a plurality of light emitting elements arranged in a same row (Figure 5a) and comprising a pixel driver configured to receive a data signal and drive the corresponding light emitting element based on the data signal (Figure 3, 258); wherein each of the plurality of pixel circuits further comprises: a bridge transistor comprising a gate terminal receiving a first bias signal, a source terminal, a drain terminal (Figure 3, 302), and a body terminal of the bridge transistor directly coupled to a terminal of the pixel driver that receives the data signal (Figure 3 and [0046], refers to source and bulk connections where 302 is directly coupled to 258), the first bias signal controlling a voltage at the source terminal (Figure 3, Vbias).
Smith does not appear to specifically disclose a plurality of gate terminals of the plurality of bridge transistors of the plurality of pixel circuit that coupled to the plurality of light emitting elements arranged in the same row receive a same first bias signal. 
However, in a related field of endeavor, Miyake teaches a light-emitting device (abstract) and further teaches a plurality of gate terminals of the plurality of bridge transistors of the plurality of pixel circuit that coupled to the plurality of light emitting elements arranged in the same row receive a same first bias signal (Figure 3, GL1 for the first row. Figure 5 and [0088], operation is performed on the pixels 10 row by row. Figure 4, [0078] and [0083], at t4, transistor 35 (bridge transistor) receive GLb, same bias signal for the same row since the operation is performed row by row). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide bias row by row as taught by Miyake sot that image signals are written to all the pixels in the pixel portion row by row, so that images are displayed accordingly as mentioned by Miyake in [0088].
Smith does not appear to specifically disclose a discharge controller coupled to the pixel drivers of each of the plurality of pixel circuits at a common end and configured to, in response to a global discharge signal, simultaneously control discharge of the plurality of light emitting elements in the same row; and a light emission controller coupled to a power source and the pixel drivers of each of the plurality of pixel circuits at the common end and configured to, in response to a global light emission signal, simultaneously control light emission of the plurality of light emitting elements in the same row.
However, in a related field of endeavor, Jo teaches an electro-optical device (abstract) and further teaches a discharge controller (Figure 8, elements 5-6) coupled to the pixel drivers of each of the plurality of pixel circuits at a common end and configured to (Figures 2 and 8, pixel 2 comprises driver T4), in response to a global discharge signal, simultaneously control discharge of the plurality of light emitting elements in the same row (Figure 8, when connected to Voff); and a light emission controller coupled to a power source (Figure 8, elements 5-6) and the pixel drivers of each of the plurality of pixel circuits at the common end and configured to (Figures 2 and 8, pixel 2 comprises driver T4), in response to a global light emission signal, simultaneously control light emission of the plurality of light emitting elements in the same row (Figure 8, when connected to Vdd).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a light emission controller/discharge controller as taught by Jo with the benefit that the luminescence of the organic EL element OLED that constitutes the pixel 2 illustrated in FIG. 2 is controlled by the output potential Vout output from the power supply line control circuit 6. When the control signal Sc is at the L level, the output potential Vout output from the power supply line control circuit 6 becomes the power supply electric potential Vdd, that is higher than the electric potential Vss. Accordingly, since a forward bias is applied to the organic EL element OLED, the organic EL element OLED is allowed to emit light. When the control signal Sc is at the H level, the output potential Vout becomes the off electric potential Voff no more than the electric potential Vss. Accordingly, since a reverse bias is applied to the organic EL element OLED, the luminescence of the organic EL element OLED is controlled by the rectifying action of the organic EL element OLED as suggested by Jo in [0056].

Consider claim 17, it includes the limitations of claim 10 and thus rejected by the same reasoning.

Consider claim 18, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Consider claim 19, it includes the limitations of claim 13 and thus rejected by the same reasoning.

Consider claim 24, Smith, Erwin and Jo teach all the limitations of claim 8.
Table 1 or Table 2 in Smith do not appear to specifically disclose wherein a voltage of the source terminal of the bridge transistor is equal to a summation of the voltage of the first bias signal and a gate-source voltage of the bridge transistor.
However, Smith teaches bias voltage for the cascade transistor may be selected so that this is within the power supply range in [0011], thus the equation is met since Vbias can be any value within the power supply range.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide particular bias voltage in order to meet design choices. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).

Consider claim 25, it include the limitations of claim 2 and claim 6 and thus it is rejected by the same reasoning. 

Consider claim 27, it include the limitations of claim 26 and thus it is rejected by the same reasoning. 

Consider claim 28, it include the limitations of claim 26 and thus it is rejected by the same reasoning. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Miyake).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621